DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 25 October 2021.  Claims 1 and 9 are currently amended.  Claim 4 is canceled.  Claims 10 and 11 are newly added.  Claims 1-3 and 5-11 are pending review in this action.    
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0066337, hereinafter Kazuno in view of U.S. Pre-Grant Publication No. 2005/0237686, hereinafter Satoh.

Regarding claim 1, Kazuno teaches a fuel cell system. The fuel cell system includes a fuel cell (20) configured to supply electric power to a motor (12, “load”) and a secondary battery (30) configured to supply electric power to the motor (12, “load”) (paragraph [0040] and figure 1).
A fuel cell step-up converter (24) is connected between the fuel cell (20) and the motor (12, “load”) (figure 1). The fuel cell step-up converter (24) is configured to step up 
A secondary battery step-up converter (34) is connected between the secondary battery (30) and the motor (12, “load”) (figure 1). The secondary battery step-up converter (34) is configured to step up an output voltage of the secondary battery (30) (paragraph [0060]). 
An output terminal of the fuel cell step-up converter (24) and an output terminal of the battery step-up converter (34) are electrically connected to each other (figure 1).
A control unit (50) is configured to execute control for adjusting the output electric power of the fuel cell with the fuel cell step-up converter (24). The control unit (50) is configured to switch the battery step-up converter (34) between a directly connected state (“step-up stop mode”) and a step-up state (“step-up operation mode”) (paragraph [0112]). 
Kazuno teaches initiating a directly connected state (“step-up stop mode”) when the required load voltage is less than the battery output voltage for the purpose of improving fuel efficiency (paragraphs [0083, 0089, 0096, 0112]).
Kazuno further describes that once in the directly connected state (“step-up stop mode”), if a sudden increase of power is required from the load, a condition may develop under which a rapid demand can be made to the battery while the fuel cell is unable to supply additional power. Kazuno describes a rapid drop in voltage in the battery (paragraphs [0114-0117]).
Kazuno teaches a temperature sensor (108) configured to detect the temperature of the battery (30) (paragraph [0057]).

Kazuno does not teach the claimed steps of prohibiting a directly connected state (“step-up stop mode”) in the event that a correlation value falls within a predetermined prohibition range when the voltage required by the load is less than the output voltage of the battery.
It is well-known in the art that the overdischarge of a battery is undesirable and it is further well-known to check whether a battery’s voltage has fallen below a predetermined threshold and/or the temperature of the battery has exceeded a predetermined temperature and to stop or reduce battery discharge in order to prevent the overdischarge of the battery – see, e.g. Satoh (paragraphs [0005, 0008, 0014]).
Given that Kazuno’s controller has information on the battery’s temperature and SOC, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to prevent the initiation of the directly connected state (“step-up stop mode”) based on a determination whether the battery temperature exceeds a threshold and the battery voltage has fallen below a threshold for the purpose of not allowing the battery to be exposed to a potential overcharging condition.
In the combination of Kazuno and Satoh, the correlation value is the temperature of the battery and the remaining voltage (“SOC”).
Regarding claim 2, Kazuno teaches initiating a directly connected state (“step-up stop mode”) when the required load voltage is less than the battery output voltage for the purpose of improving fuel efficiency (paragraphs [0083, 0089, 0096, 0112]).

Regarding claims 3, Kazuno teaches a temperature sensor (108) configured to detect the temperature of the battery (30) (paragraph [0057]).
The controller (50) computes the capacity of the battery (30) and thus determines the SOC of the battery (paragraph [0058]) – therefore, there is a “SOC detection unit” within the system.
In the combination of Kazuno and Satoh, the correlation value is the temperature of the battery and the remaining voltage (“SOC”).
Regarding claim 5, Kazuno as modified by Satoh teaches preventing the initiation of the directly connected state (“step-up stop mode”) if the battery temperature exceeds a threshold and/or the battery voltage has fallen below a threshold.
Regarding claim 6, Kazuno as modified Satoh teaches that the correlation value is the remaining battery voltage – this property corresponds to the instantly claimed “dischargeable electric power value”.
 Regarding claim 7, Kazuno as modified Satoh teaches preventing the initiation of the directly connected state (“step-up stop mode”) if the battery voltage has fallen below a threshold.
Kazuno’s controller is capable of storing a threshold value.
claim 8, Kazuno as modified Satoh teaches that a permission voltage threshold should be slightly higher than a prohibition voltage threshold due to hysteresis characteristic of the system (paragraph [0005]).
Regarding claim 9, Kazuno teaches a fuel cell system. The fuel cell system includes a fuel cell (20) configured to supply electric power to a motor (12, “load”) and a secondary battery (30) configured to supply electric power to the motor (12, “load”) (paragraph [0040] and figure 1).
A fuel cell step-up converter (24) is connected between the fuel cell (20) and the motor (12, “load”) (figure 1). The fuel cell step-up converter (24) is configured to step up an output voltage and to adjust an output electric power of the fuel cell (20) (paragraph [0054]). 
A secondary battery step-up converter (34) is connected between the secondary battery (30) and the motor (12, “load”) (figure 1). The secondary battery step-up converter (34) is configured to step up an output voltage of the secondary battery (30) (paragraph [0060]). 
An output terminal of the fuel cell step-up converter (24) and an output terminal of the battery step-up converter (34) are electrically connected to each other (figure 1).
A control unit (50) is configured to execute control for adjusting the output electric power of the fuel cell with the fuel cell step-up converter (24). The control unit (50) is configured to switch the battery step-up converter (34) between a directly connected state (“step-up stop mode”) and a step-up state (“step-up operation mode”) (paragraph [0112]). 

Kazuno further describes that once in the directly connected state (“step-up stop mode”), if a sudden increase of power is required from the load, a condition may develop under which a rapid demand can be made to the battery while the fuel cell is unable to supply addition power. Kazuno describes a rapid drop in voltage in the battery (paragraphs [0114-0117]).
Kazuno teaches a temperature sensor (108) configured to detect the temperature of the battery (30) (paragraph [0057]).
The controller (50) computes the capacity of the battery (30) and thus determines the state of charge (“SOC”) of the battery (paragraph [0058]) – therefore, there is a “SOC detection unit” within the system.
Kazuno does not teach the claimed steps of prohibiting a directly connected state (“step-up stop mode”) in the event that a correlation value falls within a predetermined prohibition range and executing the directly connected state (“step-up stop mode”) in the event that the correlation value falls outside the predetermined prohibition range when the voltage required by the load is less than the output voltage of the battery.
It is well-known in the art that the overdischarge of a battery is undesirable and it is further well-known to check whether a battery’s voltage has fallen below a predetermined threshold and/or the temperature of the battery has exceeded a predetermined temperature and to stop or reduce battery discharge in order to prevent the overdischarge of the battery – see, e.g. Satoh (paragraphs [0005, 0008, 0014]).

In the combination of Kazuno and Satoh, the correlation value is based on the temperature of the battery and the remaining voltage (“SOC”).
Regarding claim 10, in the combination of Kazuno and Satoh, the control unit is configured to prevent the initiation of the directly connected state (“step-up stop mode”). This is equivalent to assigning a prohibition state to a step-up stop flag.
Regarding claim 11, in the combination of Kazuno and Satoh, the control unit is configured to allow the initiation of the directly connected state (“step-up stop mode”) when the voltage required by the load is less than the output voltage and the battery temperature does not exceed the threshold and/or the battery voltage has not fallen below a threshold. 
This is equivalent to assigning a permission state to a step-up stop flag.

Response to Arguments
Applicant's arguments filed on 25 October 2021 have been fully considered but they are not persuasive. 
Applicant argues that the Satoh reference teaches preventing the overdischarge of a battery by stopping power flow from the battery if temperature of the battery exceeds a threshold or the battery voltage is below a threshold. Applicant asserts that this is different than the instantly claimed process which does not stop the flow of power from the battery but rather maintains it through a step-up converter.
The Satoh reference is used for teaching the concept of preventing overdischarge of a battery by not exposing it to demands for power while it is in a compromised position – its temperature is too high and/or its voltage is too low. The primary Kazuno reference already has a step-up converter in place between the battery and the load. In Kazuno, there already are just two states – either the step-up converter is operational or it is not. Kazuno understands that when the step-up converter is not operational, this exposes the battery to a potential rapid demand for power. It is here that the concept taught by Sato is applicable – when it is known that a battery in a compromised position (as deemed by a temperature or voltage measurement) should not be exposed to a power demand that may overdischarge it, the ordinarily skilled artist would ensure that such a battery is not exposed to a potential overdischarge condition and would thus not disable the step-up converter in this situation. 
Applicant argues that Satoh teaches checking either the temperature or the voltage of the battery, while the instant claims require a correlation value based on both the temperature and the voltage.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724